DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The claim 71 rejection (inadvertently written as claim 72 in the final action dated 3/27/2020) under 35 USC § 112 is withdrawn in view of applicant’s disclosure at para. 0165 of the printed publication.
Allowable Subject Matter
Claims 1-2, 6-10, 15, 61 and 63-73 are allowed. The following is an examiner’s statement of reasons for allowance: during the pre-brief appeal conference dated 10/26/2020 it was determined that the prior art of record was overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10374459 discloses a wireless power transmitter in which two coils are magnetically coupled together by placing both coils on a magnetic layer. A power circuit generates an AC signal of a defined voltage magnitude that causes a current to flow through the first coil, which 
US 10003217 discloses a magnetic flux device which includes at least a first electrically conductive coil and a second electrically conductive coil that is substantially coplanar with the first coil. The device includes a magnetically permeable material having a substantially planar surface. The first coil and the second coil are substantially parallel to the substantially planar surface. The area of the material extends beyond the area of the first coil and beyond the area of the second coil. The area of the coil can substantially surround the area of the first coil and the area of the second coil. However, ‘217 does not disclose the claims as currently presented.
US 10340077 discloses a feed unit, a feed system, and an electronic device that enable transmission efficiency control according to the position of a device when electric power transmission using a magnetic field is performed between devices. The feed unit includes a power transmission section including a power transmission coil configured to perform electric power transmission using a magnetic field, and an auxiliary resonance section including one or a plurality of resonators. The resonator includes an auxiliary coil wound to form a gap in at least a partial region. However, ‘077 does not disclose the claims as currently presented.

US 10263466 discloses an IPT system magnetic flux device for generating or receiving a magnetic flux, has a magnetically permeable core and at least one coil magnetically associated with the core. A shield repels magnetic flux and is located on the opposite side of the core such that the shield includes an outer portion that extends beyond at least part of the perimeter of the core. However, ‘466 does not disclose the claims as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859